Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 13, 2021 has been entered.
 
Detailed Action
	This action is in response to the papers filed February 13, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-12, drawn to a cellular dosage formulation, wherein at least 98% of the cells are autologous human fibroblast cells and a method of treating skin defects, the method comprising the step of injecting an effective amount of said cellular dosage formulation, classified in CPC A61K 35/33. 

Within Group I, Applicant has elected the following species, wherein:
i) the skin defect is rhytids, as recited in Claim 6; and 
ii) the corresponding treatment step is treatment of rhytids in multiple facial regions, as recited in Claim 10. 

Amendments
Applicant's response and amendments, filed February 13, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-4 and 8, amended Claim 5, and withdrawn Claims 9 and 11-15.
	Claims 5-7 and 9-15 are pending.

	Claims 5-7 and 10 are under consideration. 
	
Priority
This application is a continuation of application 12/776,163, filed May 7, 2010, now U.S. Patent 8,529,883. 

Claim Rejections - 35 USC § 112
1. 	The prior rejection of Claims 5-7 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendment to the independent claim. Per MPEP 2111.01(II), citing Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). In the instant case, instant specification discloses the step of determining a total cell count of between 3.4x10^8 and 1x10^9 is practiced after a step of expanding the fibroblasts in cell culture [0027-34], and prior to the step of formulating the Drug Substance-Cryovial with about 2x10^7 cells to 4x10^7 cells, as disclosed in [0105-106]. [0034] discloses “[C]ell count and viability at harvest (referring to the tissue culture expansion step [0027-33]) are critical parameters to ensure adequate quantities of viable cells for formulation of the Drug Substance [emphasis added]”. Similarly, [0038] discloses “[A]t the completion of culture expansion, the cells are harvested and washed, then formulated to contain 1x0-2.7x10^7 cells/ml, with a target of 2.2x10^7 cells/ml. Thus, it is considered that the specification does directly and implicitly require a particular order that the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells being performed prior to the step of prior to the step of formulating the Drug Substance-Cryovial, and thus axiomatically prior to the instantly recited step of thawing a frozen sample of cells. Furthermore, in the Remarks Made in Amendment filed December 14, 2020, Applicant pointed to [0034] for support of the recitation of the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells. Thus, it is also considered that Applicant interprets the scope of the instant claims to be limited to the step of determining a total cell count of between 3.4x10^8 and 1x10^9 cells being performed prior to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   

2. 	Claims 5-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 9, 19-20, and 22 of U.S. Patent No. 8,529,883. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method is directed to the use of the same skin defect, to wit, rhytids, using the same or substantially the same dosage formulation comprising the instantly claimed autologous human fibroblast cells, said cells having passed endotoxin testing for administration to a human, and having been passaged or expanded in cell culture.  
	With respect to Claim 5, ‘883 claims (claim 4) a method of treating skin defects, the method comprising: 
	i) thawing a frozen sample of cells; 
	ii) determining that the cells are at least 98% autologous fibroblast cells; 
	iii) determining that at least 85% of the thawed cells are viable after freezing and thawing to render a formulation; and 
	iv) injecting an effective amount of dosage formulation comprising between 1.0 and 2.7 x 10^7 cells/mL of the thawed cells into the superficial papillary dermis of the site to be treated, in two or three treatments separated by five weeks plus or minus seven to ten days, and 
	wherein two to six mLs of the dosage formulation is injected in each treatment. 
Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See MPEP 2111.01 (Claim Interpretation; Broadest Reasonable Interpretation).
	‘883 claims (claim 22) a method of treating skin defects, the method comprising the step of injecting a thawed dosage formulation consisting essentially of 3.4 x 10^8 cells/ml, wherein at least 98% of the cells are autologous human fibroblast cells, and thus it is axiomatic that a total cell count of at least 3.4 x 10^8 cells have been determined, as now recited in the instantly amended Claim 5. 
	Furthermore, the specification discloses that the “dosage formulation” for treating skin defects of ‘883 claim 22 may range from 3.4x10^8 cells to 1.10^9 cells (col. 6, lines 16-19). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 

	‘883 does not claim ipsis verbis wherein the dosage formulation acts gradually to treat skin defects over time through tissue repair and regeneration. However, in regard to instant claims, it is noted that the "wherein the dosage formulation…. acts gradually to treat skin defects over time through tissue repair and regeneration" clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering the dosage formulation of autologous human fibroblasts into the superficial papillary dermis of the site to be treated). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Rather, such is but an inherent property that naturally flows from the natural law of cell biology and physiology per the administered autologous human fibroblasts.
‘883 does not claim wherein the dosage formulation does not comprise a structural filler. However, when one looks to the specification for the definition of the dosage formulation, one finds that the fibroblast dosage formulation is disclosed to be a different pharmaceutical class than structural fillers, and operates by a very different proposed mechanism of action than the structural fillers (col. 2, lines 41-46). Furthermore, the working examples of the autologous fibroblast dosage formulations (col. 13, lines 25-67) are not disclosed to comprise structural fillers. 
With respect to Claim 6, ‘883 claims (claim 5) wherein the method comprises treatment of rhytids, nasolabial and melolabial folds, perioral lines, lateral canthal lines, periorbital lines, and glabellar lines. 
	With respect to Claim 7, ‘883 claims (claim 6) wherein the method comprises injecting the dosage formulation at between 0.05 and 0.5mL per linear centimeter. 
	With respect to Claim 10, ‘883 claims (claim 9) wherein the treatment for rhytids comprises multiple facial regions comprising injecting five to six mL per treatment session, into the superficial papillary dermis at a dose distribution of 0.05 mL/linear cm, for one or two treatment sessions separated by five weeks plus or minus seven to ten days (syn. separated by 25-45 days). ‘883 also claims (claim 7) wherein the treatment comprises injecting two to six mL per treatment session. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Thus, the patented method steps, dosage formulations and patient population to be treated are either anticipated and/or rendered obvious the instantly claimed dosage formulations.

Response to Amendment
Applicants respectfully request that the Examiner hold this rejection in abeyance pending notification of allowable subject matter.
Applicant’s argument(s) has been fully considered, but is not persuasive. The rejection cannot be held in abeyance, and it is maintained for the reasons of record until the aforementioned issues are resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al (Arch Facial Plast. Surg. 1:165-170, 1999) in view of Weiss et al (Dermatol. Surg. 33(3):263-268, 2007; available online February 16, 2007; of record in IDS), Boss et al (Annals Plastic Surg. 44(5):536-542, 2000; of record in IDS), Maslowski et al (WO 08/027984; of record in IDS), McDaniel et al (J. Am. Acad. Dermatol., AB136, P2802, February, 2008; of record in parent application 12/776,163), Smith et al (J. Am. Acad. Dermatol. 58(2): P2810, pg AB138, February 2008), Marx et al (U.S. 2002/0006649; of record), Fletcher (U.S. 2010/0256553; priority to April 6, 2009), Thibault (U.S. 2007/0298005) and Sweis (U.S. 2009/0209456; priority to February 19, 2008).
Determining the scope and contents of the prior art.
With respect to a method of treating skin defects comprising the step of thawing a frozen sample of cells, wherein at least 98% of the cells are autologous human fibroblasts, Watson et al teach a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 166, col. 2).
Similarly, Weiss et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 264, col. 1).
Boss et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 537, col. 1).
McDaniel et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen).
Maslowski et al disclosed a method of treating skin defects (pg 3, ¶3), the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (pg 3, ¶2, 4). Maslowski et al do not disclose ipsis verbis that the cells of the formulation are at least 98% fibroblast cells. However, absent evidence to the contrary, the cell culture methods disclosed are directed to the preferential expansion of fibroblast, and thus would necessarily achieve the instantly recited limitation of ‘at least 98%...fibroblast cells’ because the disclosure is directed to the administration of fibroblasts rather than any other cell type. 
Since the Patent Office does not have the facilities for examining and comparing applicants' cell formulation with the cell formulation of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell formulation and the cell formulation of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

With respect to a method of treating skin defects comprising the step of determining at total cell count of between 3.4x10^8 and 1.x10^9 cells, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See MPEP 2111.01 (Claim Interpretation; Broadest Reasonable Interpretation).
 taught having determined a total cell count of at least 2x10^7 cells for injection (pg 264, col. 1). 
McDaniel et al taught having determined a total cell count of at least 2x10^7 cells for injection (pg AB136, col. 1). 
Smith et al taught having determined a total cell count of at least 2x10^7 cells for injection (pg AB138, col. 1). 
Maslowski et al disclosed the step of determining a total cell count of at least 3x10^8 (pg 2, “leads to a harvest of autologous fibroblasts on the order of 3x10^8 or more cells”) and at least 1x10^9 cells (pg 3, lines 1-2, “generation more than 1x10^9 cells”). Maslowski et al disclosed the invention comprises obtaining a sufficient number of autologous fibroblasts for treatment (at least 1x10^8 cells) from a biopsy specimen (pg 3, lines 6-7), whereby at least 2x10^8 or 3x10^8 cells are generated (pg 5, ¶3), or 1x10^9 or more cells are generated (pg 10, ¶2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of expanding the autologous fibroblasts in tissue culture to obtain a sufficient amount of therapeutic cell numbers was recognized by the ordinary artisan, e.g. 1x10^9 or more cells are generated (Maslowski et al; pg 10, ¶2), whereby the step of determining the quantitative number of thus-generated and expanded cells is readily performed by one of ordinary skill in the art.

With respect to the step of determining that the fibroblast cell composition is at least 98% fibroblasts, Marx et al is considered relevant prior art for having disclosed a method of culturing human fibroblast cells for cell transplantation (Abstract), wherein the human fibroblast culture is determined to be a homogeneous population of fibroblasts (syn. 100%, and thus greater than at least 98%), as determined via immunohistology with an anti-human fibroblast surface protein antibody, thereby confirming that the cells isolated and grown in tissue culture yields homogeneous (syn. 100%, and thus greater than at least 98%) fibroblasts [0064]. 

With respect to a method of treating skin defects comprising the step of determining that at least 85% of the thawed cells are viable after freezing and thawing to render a formulation, Watson et al taught that to ensure optimal viability of the cells, therapeutic injections are scheduled within 24 hours of shipping (pg 166, col. 2). 
Boss et al taught that the autologous human fibroblast dosage formulation prepared by Isolagen, the company represented by Maslowski et al and used by both Watson et al and Weiss et al, was at least 98% viable within 24 hours, and at least 85% viable within 48 hours, of shipping from Isolagen (pg 537, col. 1). 
Maslowski et al disclosed that only viable fibroblasts, including the thawed fibroblasts, should be administered (pg 12, ¶1). Absent evidence to the contrary, the explicit teaching of ‘live fibroblasts (20 million/ml) is considered to reasonably teach that essentially all of the cells of the formulation are viable. 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Furthermore, Applicant has stated that the determination of the viability of cells after freezing and thawing is routine in the art. One skilled in the art having thawed a sample of frozen cells would be readily able to determine whether or not at least 85% of the thawed cells are viable.

With respect to a method of treating skin defects comprising the step of injecting an effective amount of a dosage formulation of the thawed cells at the site to be treated, Maslowski et al disclosed the dosage formulation is cryopreserved and shipped to the point of treatment location either cryopreserved or thawed, whereby the cryopreserved fibroblast dosage formulation is thawed prior to administration to the subject (pg 9, ¶2; pg 11, ¶2; pgs 20-21, joining ¶). 

With respect to a method of treating skin defects wherein the dosage formulation comprises between 1.0 and 2.7 x 10^7 cells/ml at the site to be treated, Weiss et al taught the fibroblast dosage formulation comprises about 2 x 10^7 cells for injection (pg 264, col. 1). 
Maslowski et al disclosed the fibroblast dosage formulation comprises about 2.2 x 10^7 cells for injection (pg 9, ¶2). 
McDaniel et al taught the fibroblast dosage formulation comprises 2 x 10^7 cells/ml. 
Smith et al taught the phase 005/006 clinical trial fibroblast dosage formulation comprises 1-2 x 10^7 viable cells/ml.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation cell number to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the potency of the fibroblasts, which may differ with the patient and tissue source (Maslowski et al, pg 12, ¶1), readily determined by one of skill in the art to achieve optimal correction.

With respect to a method of treating skin defects wherein the treatment regimen is composed of two or three treatments separated by 25 days (five weeks, minus 10 days) to 45 days (five weeks, plus 10 days), as recited in Claims 5 and 10, Watson et al teach the fibroblast dosage formulation was administered three times separated by three weeks (pg 166, col. 2). 
 Similarly, Weiss et al taught the fibroblast dosage formulation was administered at least three times separated by one- to two-weeks (pg 264, col. 1).
Boss et al taught the injections were repeated every two weeks, for three injections (Abstract). 

Smith et al taught the phase 005/006 clinical trial treatment regimen is composed of three injection treatments separated by 30 days to 37 days. 
McDaniel et al taught the intradermal injections were administered three times, separated by about one or two weeks. 
Thibault disclosed injections may be repeated weekly, monthly, or other time frames as necessary to correct the skin defects [0032].
Sweis disclosed a method of treating skin defects, such as facial folds, e.g. rhytids [0043], the method comprising the step of injecting an effective amount of a therapeutic dosage formulation, whereby a second touch-up treatment may be administered during a subsequent week or month (‘five weeks minus seven to ten days' is essentially equivalent to one month), as the effective amount of the composition followed by an evaluation of its effect may be repeated as many times as necessary to achieve a desired outcome in the treatment [0048].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of follow-up repeat injections was recognized by the ordinary artisan, the timing and frequency of which is readily determined by one of skill in the art to achieve a desired outcome in the treatment to correct the skin defects.

With respect to a method of treating skin defects wherein two to six mls of the dosage formulation is injected in each treatment, as recited in Claims 5 and 10, Watson et al teach a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (pg 166, col. 2).
Weiss et al taught the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblasts (prepared by Isolagen) in a volume of 1.0ml (pg 264, col. 1).
Boss et al teach a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (Abstract).
Smith et al taught the phase 005/006 clinical trial treatment regimen is composed of about 2ml per treatment. 
Thibault disclosed a method of treating skin defects, such as facial folds, e.g. rhytids, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine 

With respect to a method of treating skin defects wherein the fibroblast dosage formulation does not comprise a structural filler, neither Watson et al, Weiss et al, Boss et al, Maslowski et al, nor McDaniel et al teach/disclose the fibroblast dosage formulation to comprise or require a structural filler. 

With respect to the limitation wherein the dosage formulation acts gradually to treat skin defects, it is noted that the "wherein the dosage formulation…." clause does not recite any additional active method step or additional formulary component, but simply states a characterization or conclusion of the results of the dosage formulation positively recited (e.g. “injecting an effective amount of a dosage formulation”). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Furthermore, Watson et al taught that a unique feature of the Isolagen system is its ability to effect continual and gradual improvement of the skin surface contour for months after the injection sessions have been completed (pg 169, col. 1). 
Wiess et al taught that autologous fibroblast injections achieve continuing (syn. gradual) correction during the entire observation period (pgs 265-266, follow-up responder rate; pg 267, col. 1). 
Boss et al taught the autologous fibroblasts provided continuing (syn. gradual) improvement beyond the initial correction (Abstract). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific concept that the autologous dermal fibroblast dosage formulation acts gradually to treat skin defects. 

Furthermore, in regard to instant claims, it is noted that the "wherein the dosage formulation…. acts gradually to treat skin defects over time through tissue repair and regeneration" clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering the dosage formulation of autologous human fibroblasts into the superficial papillary dermis of the site to be treated). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). The ability of the fibroblast dosage formulation that gradually treats skin defects over time by repairing or regenerating the tissue is but an inherent property that naturally flows from the natural law of cell biology and physiology per the administered autologous human fibroblasts.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the filing date of the instantly claimed invention, it would be obvious to one of ordinary skill in the art to arrive at a method of treating skin defects comprising the step of injecting an effective amount of a dosage formulation comprising between 1.0 and 2.7 x 10^7 cells/mL, wherein at least 98% of the cells are autologous human fibroblast cells, at least 85% of which are viable, at the site to be treated, in two or three treatments separated by about three weeks with a reasonable expectation of success because the ordinary artisans had already successfully practiced administering autologous human fibroblasts for treating skin defects at a concentration of about 2 x 107 cells/ml, whereby about 98% of the fibroblasts are viable and about 85% or more of the cells in the composition are fibroblasts.
Prior to the filing date of the instantly claimed invention, it also would be obvious to one of ordinary skill in the art to modify a method of treating skin defects, as taught/disclosed by Watson et al, Weiss et al and/or Maslowski et al, to arrive at a method of treating skin defects whereby the volume injected in each treatment is between two to six milliliters, whereby at least two treatment sessions are separated by about 2.5 to about 6.5 weeks with a reasonable expectation of success because those of ordinary skill in the art previously recognized the relative distances to space individual injection sites on a patient's skin to correct for skin defects, that the volume of the dermal filler product necessary for full correction of the skin defect will vary somewhat depending upon the treatment site, relative depth of the skin defect or number of other areas to be treated, and that follow-up touch-up injections may be made in the weeks and/or months following the initial injection treatments in order to ascertain the efficacy of the first injection and, if necessary, apply subsequent therapeutic injections until the desired result is achieved. 

Prior to the filing date of the instantly claimed invention, it also would be obvious to one of ordinary skill in the art to arrive at a method of treating skin defects comprising the step of determining at total cell count of at least 3x10^8 to 1x10^9 cells with a reasonable expectation of success because Maslowski et al disclosed the step of determining at total cell count of at least 3x10^8 (pg 2, “leads to a harvest of autologous fibroblasts on the order of 3x10^8 or more cells”) and at least 1x10^9 cells (pg 3, lines 1-2, “generation more than 1x10^9 cells”). Maslowski et al disclosed the invention comprises obtaining a sufficient number of autologous fibroblasts for treatment (at least 1x10^8 cells) from a biopsy specimen (pg 3, lines 6-7), whereby at least 2x10^8 or 3x10^8 cells are generated (pg 5, ¶3), or 1x10^9 or more cells are generated (pg 10, ¶2). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of expanding the autologous fibroblasts in tissue culture to obtain a sufficient amount of therapeutic cell numbers was recognized by the ordinary artisan, e.g. 1x10^9 or more cells are generated (Maslowski et al; pg 10, ¶2), whereby the step of determining the quantitative number of thus-generated and expanded cells is readily performed by one of ordinary skill in the art.

With respect to a method of treating skin defects, wherein the skin defect is rhytids, as recited in Claims 6 and 10, Watson et al taught the fibroblast dosage formulation is effective for treating skin defects, to wit, rhytids (Title).
Similarly, Weiss et al teach the fibroblast dosage formulation is effective for treating skin defects, to wit, rhytids (Abstract). 
Maslowski et al disclosed the fibroblast dosage formulation is effective for treating skin defects, to wit, rhytids (pg 3, ¶3).
Smith et al taught the phase 005/006 clinical trial treatment for the treatment of nasolabial folds. 

With respect to a method of treating skin defects, wherein the treatment of skin defects comprises injecting the dosage formulation at between 0.05 ml/linear centimeter and 0.5ml/linear centimeter, as recited in Claims 7 and 10, McDaniel et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation, whereby the intradermal injections of 0.1ml/linear cm were administered to multiple facial regions (four deformities). 
Maslowski et al disclosed the dosage formulation volume may be adjusted by the practitioner depending upon the number of fibroblasts to be injected, the extent of the skin defects to be corrected, and the number of skin defects to be corrected (pg 11, last ¶). 
Smith et al taught the phase 005/006 clinical trial treatment comprises injecting the dosage formulation of 0.1ml/linear centimeter. 
Thibault disclosed a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. 
Fletcher disclosed a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.1ml to 0.15ml is injected at each injection site, and whereby the injection sites are 1 to 2 centimeters apart in multiple facial regions [0036, 39, 47]. The artisan may administer the injection wherever needed for optimal correction [0047]
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation volume to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the extent of the skin defects to be corrected, and the number of skin defects to be corrected, readily determined by one of skill in the art to achieve optimal correction.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the number of cells in each of the cryovials affects the dosage that is injected. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not argued the position that the number of cells in each cryovial would not affect the dosage that is injected. Rather, the substantive issue is that the instant independent Claim 5 merely requires the effective amount of the cells injected at the site to be treated to be not more than 2x10^7 cells (minimally 1x10^7 cells/ml, minimally 2 mls). Applicant (Maslowski WO 08/027984) previously disclosed “the method of the invention comprises obtaining a sufficient number [emphasis added] of autologous fibroblasts for treatment (at least 100 million cells)” (syn. 1x10^8) (pg 3, lines 6-7). Thus, the ordinary artisan need not even expand the autologous fibroblasts in culture to a cell number of about 1x10^9 cells, nor at least 3.4x10^8 cells, nor even 3x10^8 cells. Rather, the ordinary artisan would immediately recognize that, mathematically, expansion to 5x10^7 cells would be minimally sufficient to provide the ordinary artisan with five cryovials of 1x10^7 cells/ml, or two vials of 2.5x10^7 cells/ml, to perform the instantly claimed method. Thus, the step of determining the total cell count to be about 1x10^9 cells or at least 3.4x10^8 cells is not considered to be a critical parameter for a method that only injects 2x10^7 cells in 2mls (less than 1/10 of the 3.4x10^8 cells; about 1/50 of the 1x10^9 cells).
Applicant (Maslowski WO 08/027984) previously disclosed that the number of autologous fibroblasts administered in any given administration may need to be adjusted up or 

Applicant argues that neither Watson, Weiss, Boss, Maslowski, nor McDaniel disclose the number of cells in each cryovial, nor the cell dosage that is injected. Marx does not even disclose a fibroblast dosage formulation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The instant independent Claim 5 merely requires the effective amount of the cells injected at the site to be treated to be not more than 2x10^7 cells (minimally 1x10^7 cells/ml, minimally 2 mls). 
Watson et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (pg 166, col. 2).
Boss et al teach a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (Abstract).
Weiss et al taught the fibroblast dosage formulation comprises about 2 x 10^7 cells for injection (pg 264, col. 1) and the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblasts (prepared by Isolagen) in a volume of 1.0ml (pg 264, col. 1).
Maslowski et al disclosed the fibroblast dosage formulation comprises about 2.2 x 10^7 cells in a volume of 1.2ml for injection (pg 9, ¶2). 
McDaniel et al taught the fibroblast dosage formulation comprises 2 x 10^7 cells/ml. 
Smith et al taught the phase 005/006 clinical trial fibroblast dosage formulation comprises 1-2 x 10^7 viable cells/ml, wherein the treatment regimen is composed of about 2ml per treatment. 
 disclosed a method of treating skin defects, such as facial folds, e.g. rhytids, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concepts of adjusting the therapeutic dosage formulation cell number to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the potency of the fibroblasts, which may differ with the patient and tissue source (Maslowski et al, pg 12, ¶1), readily determined by one of skill in the art to achieve optimal correction.
As a second matter, instant claims are directed to “treating skin defects” and “gradually treat skin defects over time through tissue repair and regeneration” (independent Claim 5), said genus of skin defects encompassing various anatomical locations such as rhytids, nasiolabial folds, mesolabial folds, perioral lines, lateral canthal lines, periorbital lines, and glabellar lines (recited in Claim 6). Instant specification discloses [0034] “[F]or treatment of nasolabial folds, the total cell count must be 3.4x10^8 cells”; however, the breadth of “skin defects” recited in instant Claim 5 is broader in scope to “nasolabial folds”, said “nasolabial folds” being recited as but one species within the subgenus of skin defects recited in Claim 6.
The cited prior art taught/disclosed therapeutic efficacy of their corresponding fibroblast dosage formulations. Applicant does not articulate nor provide objective evidence for element(s) of criticality for injecting 2x10^7 cells in a volume of 2mls, as opposed to 2x10^7 cells in a volume of 1ml (Weiss et al), as opposed to 2x10^7 cells in a volume of 1.2ml (Maslowski et al), or in a volume of 1.5ml (Watson et al, Boss et al), or 2x10^7 cells in a volume of 2mls (Smith et 

Applicant argues that determining the cell count and viability are "critical parameters" to ensure adequate quantities and viability of the cells for the formulation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. While the instant specification discloses the cell count and viability to be a critical parameter, the instant recitation places no requirement onto the degree of cell viability for the thus-determined population of counted cells between 3.4x10^8 and 1x10^9 cells. Maslowski et al disclosed the invention comprises obtaining a sufficient number of autologous fibroblasts for treatment (at least 1x10^8 cells) from a biopsy specimen (pg 3, lines 6-7), whereby at least 2x10^8 or 3x10^8 cells are generated (pg 5, ¶3), or 1x10^9 or more cells are generated (pg 10, ¶2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of expanding the autologous fibroblasts in tissue culture to obtain a sufficient amount of therapeutic cell numbers was recognized by the ordinary artisan, e.g. 1x10^9 or more cells are generated (Maslowski et al; pg 10, ¶2), whereby the step of determining the quantitative number of thus-generated and expanded cells is readily performed by one of ordinary skill in the art. To put it another way, the instantly asserted critical parameter of determining the number of expanded cells to be used in a cell therapy method was already recognized and successfully reduced to practice by those of ordinary skill in the art. 
Furthermore, Maslowski et al disclosed that “only viable fibroblasts should be administered” (pg 12, lines 3-4; syn. 100% viable) and thus the ordinary artisan previously recognized the scientific and technical concept of the critical parameter of administering only viable cells (syn. 100% viable cell population) to treat a skin disorder. 

Applicant argues that the term “homogeneous”, as disclosed by Marx et al, is not synonymous with 100%, and thus is not equivalent with any percentage, as is required by independent Claim 5, to wit, at least 98%.
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. the % value that is/is not synonymous with “homogeneous”, are not evidence without a supporting declaration. Those of ordinary skill in the art recognize that the etymology of “homo” means “same”; whereas, “hetero” means “different”. Thus, the homogeneous fibroblast population of Marx et al for cell transplantation would be reasonably understood by the ordinary artisan to be synonymous with 100%, and thus greater than “at least 98%”. 


	To rebut Applicant’s argument, the Examiner now provides Huard et al (U.S. 2007/0264239) who disclosed transplantation of a “homogeneous, pure cell population” [0050]. Thus, here too, prior to the instantly claimed invention, the ordinary artisan recognized “homogenous” to be synonymous with 100%, being “pure”, and thus greater than “at least 98%”, absent objective evidence to the contrary.  

Applicant argues that one of skill in the art would not look to dosage and timing of a structural filler reference that quickly adds volume to treat a skin defect in order to determine dosage and timing of a fibroblast dosage formulation that gradually treats skin defects over time by repairing or regenerating the tissue.
Applicant’s argument(s) has been fully considered, but is not persuasive. In regard to instant claims, it is noted that the "wherein the dosage formulation…. acts gradually to treat skin defects over time through tissue repair and regeneration" clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. administering the dosage formulation of autologous human fibroblasts into the superficial papillary dermis of the site to be treated). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). The ability of the fibroblast dosage formulation that gradually treats skin defects over time by repairing or regenerating the tissue is but an inherent property that naturally flows from the natural law of cell biology per the administered of autologous human fibroblasts.
	The specification fails to disclose a first autologous fibroblast dosage formulation of the recited purity, recited viability, recited cell numbers, and administered per the recited treatment regimen as claimed that is able to act gradually to treat skin defects over time through tissue repair and regeneration, as opposed to a second autologous fibroblast dosage formulation of the recited purity, recited viability, recited cell numbers, and administered per the recited treatment regimen as claimed that is not able to act gradually to treat skin defects over time through tissue repair and regeneration.

Applicant argues that Marx does not even disclose a fibroblast dosage formulation. Applicant submits that a broad statement claiming cells are a "homogenous population" is not the same as thawing a frozen sample of cells and determining that the cells are at least 98% autologous human fibroblast cells or precursors, as is required by claim 5.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, Marx et al is considered relevant prior art for having disclosed a method of culturing human fibroblast cells for cell transplantation (Abstract), wherein the human fibroblast culture is determined to be a homogeneous population of fibroblasts (syn. 100%, and thus greater than at least 98%), as determined via immunohistology with an anti-human fibroblast surface protein antibody, thereby confirming that the cells isolated and grown in tissue culture yields homogeneous (syn. 100%, and thus greater than at least 98%) fibroblasts [0064]. Thus, Marx et al evidence that, prior to the instantly claimed invention, those of ordinary skill in the art long-possessed the scientific and technical concepts of performing the step of determining that the fibroblast cell composition is at least 98% fibroblasts with a reasonable expectation of success. 
As a second matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to a method of treating skin defects comprising the step of thawing a frozen sample of cells, wherein at least 98% of the cells are autologous human fibroblasts, Watson et al teach a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 166, col. 2).
Similarly, Weiss et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 264, col. 1).
Boss et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen) (pg 537, col. 1).
McDaniel et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (prepared by Isolagen).
Maslowski et al disclosed a method of treating skin defects (pg 3, ¶3), the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation (pg 3, ¶2, 4). Maslowski et al do not disclose ipsis verbis that the cells of the formulation are at least 98% fibroblast cells. However, absent evidence to the contrary, the cell culture methods disclosed are directed to the preferential expansion of fibroblast, and thus would necessarily achieve the instantly recited limitation of ‘at least 98%...fibroblast cells’ because the disclosure is directed to the administration of fibroblasts rather than any other cell type. 
Since the Patent Office does not have the facilities for examining and comparing applicants' cell formulation with the cell formulation of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell formulation and the cell formulation of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Applicant argues that Smith reports three treatment sessions separated by 30-37 days but is silent as to the volume injected at each treatment. In contrast, claim 5 requires “between two to six mLs of the dosage formulation is injected in each treatment.” 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< In the instant case, and with respect to a method of treating skin defects wherein the treatment regimen is composed of two or three treatments separated by 25 days (five weeks, minus 10 days) to 45 days (five weeks, plus 10 days), as recited in Claims 5 and 10, Smith et al taught the phase 005/006 clinical trial treatment regimen is composed of three injection treatments separated by 30 days to 37 days, which is immediately recognized by the ordinary artisan to be within the instantly recited range of 25 days to 45 days.

Applicant argues that Smith reports injections of 0.1 mL/linear cm are administered in three treatments. In contrast, Applicant’s claim 10 recites injections of 0.05 mL/linear cm that are administered in “one or two treatment sessions.”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Watson et al teach a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (pg 166, col. 2).
Weiss et al taught the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblasts (prepared by Isolagen) in a volume of 1.0ml (pg 264, col. 1).
Boss et al teach a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (Abstract).
Maslowski et al disclosed the dosage formulation volume may be adjusted by the practitioner depending upon the number of fibroblasts to be injected, the extent of the skin defects to be corrected, and the number of skin defects to be corrected (pg 11, last ¶).
McDaniel et al taught a method of treating skin defects, the method comprising the step of injecting an effective amount of an autologous human fibroblast dosage formulation, whereby the intradermal injections of 0.1ml/linear cm were administered to multiple facial regions (four deformities). 
Smith et al taught the phase 005/006 clinical trial treatment regimen is composed of about 2ml per treatment. Smith et al taught the phase 005/006 clinical trial treatment comprises injecting the dosage formulation of 0.1ml/linear centimeter. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation volume to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the extent of the skin defects to be corrected, and the number of skin defects to be corrected, readily determined by one of skill in the art to achieve optimal correction.
Thibault disclosed a method of treating skin defects, such as facial folds, e.g. rhytids, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation volume to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the extent of the skin defects to be corrected, and the number of skin defects to be corrected, readily determined by one of skill in the art to achieve optimal correction.

Applicant argues that Applicant's formulation needs to be injected into the superficial papillary dermis of the site to be treated. Fletcher, Thibault, and Sweis disclose injection of the structural fillers into the dermis or deep within the dermis, not in the superficial papillary dermis, as is required by claim 5. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Claim 10, reciting “superficial papillary dermis” (Claim set of July 12, 2013) was rejected in the Office Action mailed October 6, 2015. Applicant’s Remarks Made in Amendment filed August 19, 2015, February 10, 2016,  October 19, 2017, March 30, 2017, October 19, 2017, April 12, 2018, May 5, 2018, and August 7, 2019 are silent to “superficial papillary dermis”. Applicant’s prior Remarks Made in Amendment fail to specifically address in and of itself, as a critical feature of the claimed invention. Thus, it is considered that Applicant’s argument specifically directed to “superficial papillary dermis”, is untimely.
As a second matter, Watson et al taught the injections were made in the upper and middle dermis” (Figure 1, legend), which, absent objective evidence to the contrary, is considered to be synonymous with the instantly recited lexicography “superficial papillary dermis”. Applicant fails to address and distinguish how the instantly recited lexicography “superficial papillary dermis” is clearly, anatomically, objectively, and patentably distinguished from the “upper and middle dermis” of Watson et al.
Similarly, Weiss et al taught the injections were made “superficially in the dermis” (pg 267, col. 1), which, absent objective evidence to the contrary, is considered to be synonymous with the instantly recited lexicography “superficial papillary dermis”. Applicant fails to address and distinguish how the instantly recited lexicography “superficial papillary dermis” is clearly, anatomically, objectively, and patentably distinguished from the “superficially in the dermis” of Weiss et al.
Similarly, Boss et al taught the injections were made “into the superficial dermis” (pg 537, col. 1), which, absent objective evidence to the contrary, is considered to be synonymous with the instantly recited lexicography “superficial papillary dermis”. Applicant fails to address and distinguish how the instantly recited lexicography “superficial papillary dermis” is clearly, anatomically, objectively, and patentably distinguished from the “superficial dermis” of Boss et al.
Similarly, Fletcher disclosed therapeutic injection into the dermis (Figures 2-3, “1. Begin here”, “3. End here”). Applicant fails to address and distinguish how the instantly recited lexicography “superficial papillary dermis” is clearly, anatomically, objectively, and patentably distinguished from the dermal injections illustrated by Fletcher (Figures 2-3). 

Applicant argues that, the time lines cited in the dermal filler references are not to obtain the gradual treatment of the skin defect but are rather timelines for "touch-ups" of treatment of the skin detect because the treatment achieved by structural fillers is after the initial injection. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant has failed to clearly, objectively, and patentably distinguish the lexicography of “touch up” from “gradual treatment” per the instantly claimed invention. Rather, such appears to be an “intended use” lexicography, and thus rife with subjective interpretation.

Applicant argues that none of the eight cited references disclose a method of treating skin defects comprising determining that the cells are at least 98% autologous human fibroblast cells or precursors thereof as recited in amended claim 5.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Marx et al is considered relevant prior art for having disclosed a method of culturing human fibroblast cells for cell transplantation (Abstract), wherein the human fibroblast culture is determined to be a homogeneous population of fibroblasts (syn. 100%, and thus greater than at least 98%), as determined via immunohistology with an anti-human 

Applicant argues that claim 10 recites injections of 0.05 mL/linear cm that are administered in "one or two treatment sessions." McDaniel does not appear to disclose the volume of cells used.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). McDaniel taught intradermal injections of 0.1 mL/linear cm. Maslowski et al disclosed the dosage formulation volume may be adjusted by the practitioner depending upon the number of fibroblasts to be injected, the extent of the skin defects to be corrected, and the number of skin defects to be corrected (pg 11, last ¶). Smith et al taught a method of treating skin defects comprising the step of injecting about 2ml of autologous human fibroblasts per treatment, at a concentration of 1-2x10^7 cells/ml, at a spacing of 0.01ml/linear cm that are administered in three treatments separated by 30-37 days apart. Thibault disclosed a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. Fletcher disclosed a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.1ml to 0.15ml is injected at each injection site, and whereby the injection sites are 1 to 2 centimeters apart in multiple facial regions [0036, 39, 47]. The artisan may administer the injection wherever needed for optimal correction [0047]
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation volume to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the extent of the skin defects to be corrected, and the number of skin defects to be corrected, readily determined by one of skill in the art to achieve optimal correction.
Watson et al teach a method of treating skin defects, the method comprising the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (pg 166, col. 2). Weiss et al taught the step of injecting an effective amount of a dosage formulation comprising autologous human fibroblasts (prepared by Isolagen) in a volume of 1.0ml (pg 264, col. 1). Boss et al teach a dosage formulation comprising autologous human fibroblast (prepared by Isolagen) in a volume of 1.5ml (Abstract). Smith et al taught a method of treating skin defects comprising the step of  disclosed a method of treating skin defects, such as facial folds, e.g. rhytids, the method comprising the step of injecting an effective amount of a dosage formulation of a dermal filler, whereby a volume of 0.01ml, 0.1, 0.5, 1.0, 2.0, 3.0, 4.0, 5.0, 6.0 to 15ml [0029, 31] is injected. The amount to be injected can vary and may depend on the site of injection, and where the area of treatment requires or can accept larger volumes of solution. Exact amounts to achieve the desired tissue contour are readily determined by one of skill in the art [0029]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation volume to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the extent of the skin defects to be corrected, and the number of skin defects to be corrected, readily determined by one of skill in the art to achieve optimal correction.

Applicant argues that Fletcher, Thibault, and Sweis, do not disclose a fibroblast dosage formulation.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Weiss et al taught the fibroblast dosage formulation comprises about 2 x 10^7 cells for injection (pg 264, col. 1). Maslowski et al disclosed the fibroblast dosage formulation comprises about 2.2 x 10^7 cells for injection (pg 9, ¶2). McDaniel et al taught the fibroblast dosage formulation comprises 2 x 10^7 cells/ml. Smith et al taught the autologous human fibroblast dosage formulation comprises about 1-2x10^7 cells/ml.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Thus, prior to the filing date of the instantly claimed invention, the scientific and technical concept of adjusting the therapeutic dosage formulation cell number to be injected at a given site of treatment was recognized by the ordinary artisan, as the amount to be injected can vary and may depend upon the potency of the fibroblasts, which may differ with the patient and tissue source (Maslowski et al, pg 12, ¶1), readily determined by one of skill in the art to achieve optimal correction.

Citation of Relevant Prior Art

	Leek et al (U.S. 2008/0199440) is considered relevant prior art for having disclosed a method of treating a skin disorder in a subject, the method comprising the step of administering in vitro expanded autologous fibroblast cells, whereby about 1x10^8 cells may be administered [0051], and thus it is axiomatic that Leek et al have performed the step of determining a total cell count of at least 1x10^8 cells after expanding the autologous fibroblasts. Leek et al disclosed the injected volume of cells may be about 1ml of suspension [0051], and thus reasonably discloses e.g. 1x10^7 cells/ml or 4x10^7 cells/ml (“preferably 1-5x10^7, for example 1x10^7 or 4x10^7, fibroblasts”).

Conclusion
5. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL

Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633